      Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 1 of 26 PageID #: 1




                         IN THE EASTERN DISTRICT OF MISSOURI
                              UNITED STATES OF AMERICA

JASON SCHNEIDER and                            )
KIMECHA SCHNEIDER                              )
                                               )
               Plaintiffs,                     )
                                               )
vs.                                            )   Cause No.
                                               )
QUANTUM FREIGHT, LLC                           )   Division:
Serve:                                         )
Registered Agent:                              )
Rishi Puri                                     )
194 W Benedict Street                          )
San Bernardino, CA 92408                       )
                                               )
And                                            )
                                               )
TOMAS ALVAREZ                                  )
Serve:                                         )
3023 Tucker Drive                              )
San Antonio, TX 78222                          )   JURY TRIAL DEMANDED
                                               )
                                               )
                                               )
               Defendants.                     )


                                           COMPLAINT

         COMES NOW Plaintiffs Jason and Kimecha Schneider, by and through their undersigned

counsel, and for their cause of action against Defendants, Quantum Freight, LLC and Tomas

Alvarez, jointly and severally, states to the court as follows:

                                  GENERAL ALLEGATIONS
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 2 of 26 PageID #: 2




       1.      Plaintiffs Jason and Kimecha Schneider are residents and citizens of the State of

Missouri.

       2.      Upon information and belief, Defendant Tomas Alvarez is a resident and citizen of

the State of Missouri.

       3.      At all times relevant herein, Defendant Quantum Freight, LLC, is a California

company registered with the California Secretary of State, with its principal place of business

located at 194 W Benedict Street, San Bernardino, CA 92408 and its registered agent located at

194 W Benedict Street, San Bernardino, CA 92408.

       4.      This court has original jurisdiction over the matter and parties pursuant to 28 USC

§ 1332 as there is complete diversity amongst the parties and the value in controversy exceeds

$75,000, exclusive of interest and costs.

       5.      Plaintiff demands trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

       6.      Defendant Quantum Freight, LLC owned and/or leased the 2016 Freightliner being

operated by Defendant Tomas Alvarez at the time of the collision.

       7.      At all times relevant to this case, Defendant Tomas Alvarez was an agent and/or

employee (hereinafter to refer to statutory or otherwise) of Defendant Quantum Freight, LLC and

was acting within the course and scope of his agency and/or employment.

       8.      At the time of the collision referenced in this petition, Defendant Quantum Freight,

LLC was registered with the Federal Motor Carrier Safety Administration as an interstate

commercial motor carrier.

       9.      At all times relevant, Defendant Quantum Freight, LLC was operating as an

interstate commercial motor carrier.
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 3 of 26 PageID #: 3




       10.       At all relevant times, Defendant Quantum Freight, LLC was operating as a for-hire

motor carrier.

       11.       At all relevant times, Defendant Quantum Freight, LLC was operating as a private

(for property) motor carrier.

       12.       At all times relevant herein and at the time of this crash, Defendant Quantum

Freight, LLC was a commercial motor carrier engaged in interstate commerce, transporting goods,

including building materials throughout the United States.

       13.       At all times relevant herein and at the time of this crash, Defendant Quantum

Freight, LLC was acting individually and through its drivers, agents, servants, joint venturers,

and/or employees, each of whom were acting within the course and scope of their employment

with Defendant Quantum Freight, LLC.

       14.       At all times relevant herein and at the time of this crash, Defendant Tomas Alvarez

was operating a tractor-trailer truck in the course and scope of his employment and agency with

Defendant Quantum Freight, LLC.

       15.       Defendant Quantum Freight, LLC is liable for all acts and omissions of Defendant

Tomas Alvarez while she was operating the tractor-trailer truck within course and scope of

employment and/or agency, under the doctrine of respondeat superior.

       16.       Defendant Quantum Freight, LLC, and its agents, servants, employees, and drivers,

including Defendant Tomas Alvarez, at all relevant times set forth herein, were subject to the rules

and regulations contained and set forth in Title 49, Code of Federal Regulations (Federal Motor

Carrier Safety Regulations).

       17.       In its relevant parts, the Motor Carrier Safety Regulations define “Motor Carrier”

as a for-hire motor carrier or a private motor carrier; including a motor carrier’s agents, officers
  Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 4 of 26 PageID #: 4




and representatives, as well as employees responsible for hiring, supervising, training, assigning,

or dispatching of drivers and employees concerned with the installation, inspection, and

maintenance of motor vehicle equipment and/or accessories; this definition includes the term

“employer.” 49 C.F.R. §390.5.

       18.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employee” as

any individual, other than an employer, who is employed by an employer and who, in the course

of his or her employment directly, affects commercial motor vehicle safety. “Employee” includes

a driver of a commercial motor vehicle (including an independent contractor while in the course

of operating a commercial motor vehicle). 49 C.F.R. §390.5.

       19.     At all times relevant to this case, Defendant Tomas Alvarez was a driver of the

2016 Freightliner, and therefore, an “employee,” as defined by the Motor Carrier Safety

Regulations.

       20.     In its relevant parts, the Motor Carrier Safety Regulations define “Motor Vehicle”

as any vehicle, machine, tractor, trailer, or semi-trailer propelled or drawn by mechanical power

and used upon the highways in the transportation of passengers or property, or any combination

thereof determined by the Federal Motor Carrier Safety Administration. 49 C.F.R. §390.5.

       21.     At all times relevant to this case, the tractor-trailer truck driven by Defendant

Tomas Alvarez was a vehicle used upon the highways for transportation of property and therefore,

a “motor vehicle,” as defined by the Motor Carrier Safety Regulations.

       22.     In its relevant parts, the Motor Carrier Safety Regulations define an “Employer” as

any person engaged in a business affecting interstate commerce that owns or leases a commercial

motor vehicle in connection with that business, or assigns employees to operate it. 49 C.F.R.

§390.5.
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 5 of 26 PageID #: 5




        23.     At all times relevant to this case, Defendant Quantum Freight, LLC was an

“employer,” as defined by the Motor Carrier Safety Regulations.

        24.     At the time of this incident and at all times herein mentioned, Defendant Tomas

Alvarez was operating a 2016 Freightliner as a driver for Defendant Quantum Freight, LLC.

        25.     On or about July 28, 2019, at approximately 12:39 p.m., Plaintiff Kimecha

Schneider was operating a 2018 Nissan Rogue on Eastbound Highway 44 in the left lane near its

intersection with Route AF in Sullivan, MO., with Jason Kimecha as a front seat passenger.

        26.     At that time and place, Plaintiff Kimecha Schneider came to a stop for traffic ahead

in the left lane and a Ford Edge stopped behind her.

        27.     Defendant Tomas Alvarez failed to come to a stop behind the Ford Edge and

attempted to veer to the right to avoid the collision striking the right rear corner of the Ford Edge.

        28.     Defendant Tomas Alvarez then traveled back into the left lane and crashed into the

rear of Plaintiffs’ vehicle pushing Plaintiffs’ vehicle to the left off of the road into the guardrail.

        29.     Eastbound Interstate 44 at the crash location is a much traveled, open, and publicly

dedicated state roadway and thoroughfare in the State of Missouri.

        30.     Plaintiffs Jason and Kimecha Schneider suffered and continue to suffer permanent

and disabling injuries as a direct and proximate result of this incident.

        31.     At the time of the crash, the truck operated by Defendant Tomas Alvarez bore the

name of Defendant Quantum Freight, LLC as well as its DOT number and/or MC (operating

authority) number.

        32.     The negligence of Defendant Quantum Freight, LLC and/or Defendant Tomas

Alvarez, directly and proximately, caused or contributed to cause injuries to Plaintiffs as described

in greater detail herein.
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 6 of 26 PageID #: 6




       33.       As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendant Quantum Freight, LLC and its agents, servants, and employees,

including Defendant Tomas Alvarez, Plaintiff Kimecha Schneider injured her neck, shoulders, low

back and nose.

       34.       As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendant Quantum Freight, LLC and its agents, servants, and employees,

including Defendant Tomas Alvarez, Plaintiff Jason Schneider injured his neck and low back.

       35.       As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendant Quantum Freight, LLC and its agents, servants, and employees,

including Defendant Tomas Alvarez, Plaintiffs Jason and Kimecha Schneider have suffered pain

and suffering and will continue to suffer.

       36.       As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendant Quantum Freight, LLC and its agents, servants, and employees,

including Defendant Tomas Alvarez, Plaintiff Kimecha Schneider have incurred medical bills in

excess of $386,000.00 and will continue to incur medical expenses related to the treatment of

injuries sustained in the crash.

       37.       As a direct and proximate result of this crash and the direct and proximate result of

the negligence of Defendant Quantum Freight, LLC and its agents, servants, and employees,

including Defendant Tomas Alvarez, Plaintiff Jason Schneider has incurred medical bills in excess

of $27,000.00 and will continue to incur medical expenses related to the treatment of injuries

sustained in the crash.

                                              COUNT I
                    NEGLIGENCE OF DEFENDANT TOMAS ALVAREZ
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 7 of 26 PageID #: 7




        COMES NOW Plaintiffs Jason and Kimecha Schneider (hereinafter “Plaintiffs”) and

fully incorporate and re-allege each and every paragraph set forth above as if they were set forth

herein and further states:

        38.     At the time of this crash, Defendant Tomas Alvarez negligently operated the

tractor-trailer truck that caused this incident on the above stated date and time by:

                a)      Driving too fast for conditions;

                b)      Failing to reduce speed to avoid a collision;

                c)      Failing to keep a proper lookout;

                d)      Failing to take proper remedial action which could have
                        avoided this collision or minimized the impact;

                e)      Operating the tractor-trailer truck without adequate training
                        and experience;

                f)      Operating the tractor-trailer truck when not properly qualified to do so;

                g)      Driving while tired and/or fatigued;

                i)      Driving while under the unsafe side-effects of prescription medication;

                j)      Driving overly aggressive;

                m)      Failing to stop her tractor-trailer truck, slacken her speed, swerve or sound
                        a warning in an attempt to avoid colliding with Plaintiffs’ vehicle, when
                        he could and should have done so in the exercise of the highest degree of
                        reasonable care;

                n)      Improper traffic lane usage.

        39.     At least one of the negligent acts or omissions by Defendant Tomas Alvarez, as

described in the above paragraphs and the below paragraphs, was a direct and proximate cause of

the crash in question and the resulting injuries to Plaintiffs.

        40.     As a direct and proximate result of the negligence of Defendant Tomas Alvarez,
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 8 of 26 PageID #: 8




Plaintiffs were seriously injured as described herein and have sustained damages, pain and

suffering and will sustain damages, pain and suffering in the future.

       41.     Defendant Tomas Alvarez knew or should have known that his conduct as

described herein created a high degree of probability of injury.

       42.     Defendant Tomas Alvarez was not properly qualified to operate the tractor-trailer

and did not have the required training and experience and was operating in violation of the law

and this behavior and conduct was reckless and shows a complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive)

Damages.

       43.     The operation of the tractor-trailer by Defendant Tomas Alvarez and the manner

in which it was operated on the public roadways, was willful, wanton, and reckless, and shows

complete indifference and conscious disregard for the safety of the motoring public, so as to

entitle Plaintiffs to Aggravated (punitive) Damages.

       44.     The conduct of Defendant Tomas Alvarez as described herein, specifically

including violations of pertinent rules of the road and the Federal Motor Carrier Safety

Regulations as listed within this Petition, as well as other acts and omissions of as described

herein, was willful, wanton, and reckless, and shows complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive)

Damages.

       WHEREFORE Plaintiffs pray for judgment against Defendant Tomas Alvarez in a sum

in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest, as is fair

and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive) damages,
   Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 9 of 26 PageID #: 9




and for such other relief this Court deems just and proper under the circumstances.



                                             COUNT II
 STATUTORY EMPLOYMENT/LOGO/LEASE LIABILITY AGAINST DEFENDANT
                                  QUANTUM FREIGHT, LLC


       COMES NOW Plaintiffs and fully incorporate, and re-allege each and every paragraph

set forth above as if they were set forth herein and further states:

       45.     Based upon all aforementioned allegations, Defendant Quantum Freight, LLC are

vicariously liable for the negligence of Defendant Tomas Alvarez based upon the doctrines of

statutory employment, logo, and/or lease liability.

       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC,

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.



                                            COUNT III
    VICARIOUS LIABILITY AGAINST DEFENDANT QUANTUM FREIGHT, LLC
       COMES NOW Plaintiffs and fully incorporates and re-alleges each and every paragraph

set forth above as if they were set forth herein and further states:

       46.     At all times relevant, Defendant Tomas Alvarez was acting in the course and

scope of her agency and/or employment with Defendant Quantum Freight, LLC.

       47.     Based upon the prior allegations, Defendant Quantum Freight, LLC is vicariously

liable for the negligence of Defendant Tomas Alvarez based upon the doctrines of agency and
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 10 of 26 PageID #: 10




respondeat superior.

       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.




                                            COUNT IV
INDEPENDENT NEGLIGENCE AGAINST DEFENDANT QUANTUM FREIGHT, LLC

       COMES NOW Plaintiffs incorporate and re-allege each and every paragraph set forth

above as if they were set forth herein and further states:

       48.      At all times relevant, Defendant Quantum Freight, LLC was operating as an

interstate motor carrier pursuant to authority granted to it by the U.S. Department of

Transportation.

       49.      Throughout its existence, Defendant Quantum Freight, LLC has, or should have

been, aware of the existence of the Federal Motor Carrier Safety Regulations.

       50.      As an interstate motor carrier, Defendant Quantum Freight, LLC has a duty, to

follow and comply with the Federal Motor Carrier Safety Regulations.

       51.      The various safety regulations included within Parts 390 – 397, of which

Defendant Quantum Freight, LLC had a duty to follow, include, but are not limited to, the

following:

             a. Defendant Quantum Freight, LLC had an independent duty to require observance

                by its drivers of any duty or prohibition imposed upon the drivers by the Federal
Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 11 of 26 PageID #: 11




          Motor Carrier Safety Regulations. 49 C.F.R. §390.11;

       b. Defendant Quantum Freight, LLC had a duty to not require or permit a driver,

          including Defendant Tomas Alvarez, to operate a commercial motor vehicle,

          while the driver’s ability or alertness is so impaired, or so likely to become

          impaired, through fatigue, illness, or any other cause, as to make it unsafe for

          him/her to begin or continue to operate the commercial motor vehicle. 49 C.F.R.

          §392.3;

       c. Defendant Quantum Freight, LLC had a duty to not allow or permit a driver,

          including Defendant Tomas Alvarez, to operate a commercial motor vehicle

          unless that person is qualified to drive a commercial motor vehicle. 49 C.F.R.

          §391.11.;

       d. Defendant Quantum Freight, LLC had an independent duty not to aid, abet,

          encourage or require any of its employees to violate the safety regulations

          contained within Chapter 390. 490 C.F.R. §390.13;

       e. Defendant Quantum Freight, LLC had an independent duty to prohibit its

          employees from driving a commercial vehicle unless the employee had first

          completed and furnished to Defendant Quantum Freight, LLC an application for

          employment that meets the requirements as set forth in 49 C.F.R. §391.21(b);

       f. Defendant Quantum Freight, LLC had an independent duty to make investigations

          and inquiries with respect to each driver it employs and to do so in the manner

          prescribed in 49 C.F.R. §391.23;

       g. Defendant Quantum Freight, LLC had an independent duty to obtain the motor
Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 12 of 26 PageID #: 12




          vehicle record of every driver it employs, including Defendant Tomas Alvarez, at

          least once every twelve months in determine whether that driver continues to meet

          the minimum requirements for safe driving or is disqualified to drive a

          commercial motor vehicle. 49 C.F.R. §391.25;

       h. Defendant Quantum Freight, LLC had an independent duty require each of its

          drivers, including Defendant Tomas Alvarez, to furnish it with a list of all

          violations of motor vehicle traffic laws and ordinances of which he/she has been

          convicted in the preceding 12 months. 49 C.F.R. §391.27;

       i. Defendant Quantum Freight, LLC had an independent duty to prohibit its

          employees, including Defendant Tomas Alvarez, from driving until the driver had

          successfully completed a road test and been issued a certificate of driver’s road

          test. 40. C.F.R. §391.31;

       j. Defendant Quantum Freight, LLC had an independent duty to ensure that its

          drivers, including Defendant Tomas Alvarez, were physically qualified to operate

          a commercial motor vehicle and that its drivers had undergone the necessary

          examinations in the required timeframes as set forth within the Federal Motor

          Carrier Safety Regulations. 40 C.F.R. §391 – Subpart E; and

       k. Defendant Quantum Freight, LLC had an independent duty to inspect, repair, and

          maintain, all of the motor vehicles subject to its control, including the motor

          vehicle operated by Defendant Tomas Alvarez on the day of the aforementioned

          crash, and to ensure that the motor vehicle and all of its parts and accessories were

          in proper operating condition at all times, including at the time of the
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 13 of 26 PageID #: 13




               aforementioned crash. 40 C.F.R. §396.3.

       52.     That Defendant Quantum Freight, LLC had a duty to comply with the Federal

Motor Carrier Safety Regulations including the specific aforementioned regulations.

       53.     That it is customary standard in the motor carrier industry to have in place an

adequate safety program administered by competent and adequately trained safety personnel to

ensure that the motor carrier and its drivers are adhering to the Federal Motor Carrier Safety

Regulations, including but not limited the specifically aforementioned regulations.

       54.     That, at all times prior to the aforementioned collision, Defendant Quantum

Freight, LLC failed to have in place an adequate safety program.

       55.     As a result of its inadequate and/or inexistent safety program, Defendant Quantum

Freight, LLC violated numerous Federal Motor Carrier Safety Regulations including, but not

limited to the specifically aforementioned regulations prior to the aforementioned collision

involving Plaintiffs.

       56.     As a result of its inadequate and/or inexistent safety program, Defendant Quantum

Freight, LLC allowed its drivers, including Defendant Tomas Alvarez, to violate numerous

Federal Motor Carrier Safety Regulations including, but not limited to the specifically

aforementioned regulations prior to the aforementioned collision involving Plaintiffs.

       57.     That Defendant Quantum Freight, LLC’s violation of numerous Federal Motor

Carrier Safety Regulations, including the specifically aforementioned regulations created a

danger to the health, welfare, and safety of the motoring public, including Plaintiffs.

       58.     Defendant Quantum Freight, LLC was thereby negligent in that it failed to

implement an adequate safety program and it violated numerous Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 14 of 26 PageID #: 14




       59.     Defendant Quantum Freight, LLC was thereby negligent in that it failed to

implement an adequate safety program and it failed to ensure that its agents, employees and

drivers, including Defendant Tomas Alvarez, complied with the Federal Motor Carrier Safety

Regulations, including but not limited to the specifically aforementioned regulations.

       60.     As a direct and proximate result of the independent negligence of Defendant

Quantum Freight, LLC, Plaintiffs were injured and sustained damages and will continue to be

damaged in the manners previously described in this Petition.

       61.     Defendant Quantum Freight, LLC knew or had information from which they, in

the exercise of ordinary care, could have known that such conduct as described herein created a

high degree of probability of injury to the motoring public such as Plaintiffs.

       62.     The conduct of Defendant Quantum Freight, LLC as described herein, specifically

including violations of Illinois state law and the various Federal Motor Carrier Safety

Regulations was willful, wanton, and reckless, and shows complete indifference and conscious

disregard for the safety of the motoring public, so as to entitle Plaintiffs to Aggravated (punitive)

Damages.

       63.     Because of Defendant Quantum Freight, LLC’s willful, wanton, and reckless

behavior, and for its indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant ,

Quantum Freight, LLC and to deter others from similar conduct.

       64.     Defendant Quantum Freight, LLC’s reckless and intentional behavior, and their

complete indifference and conscious disregard for the safety of the motoring public, directly and

proximately caused the wreck and the resulting injuries to Plaintiffs described herein.
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 15 of 26 PageID #: 15




       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.




                                            COUNT V

        DIRECT NEGLIGENCE AGAINST DEFENDANT QUANTUM FREIGHT, LLC
                    BASED UPON NEGLIGENT HIRING/RETENTION

       COMES NOW Plaintiffs and incorporate and re-allege each and every paragraph set

forth above as if they were fully incorporated herein and further states:

       65.     At all times prior to the aforementioned collision, Defendant Quantum Freight,

LLC had a duty, imposed by law and regulation, to diligently and adequately screen potential

drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.

       66.     Such duties include, but are not limited to:

               a)      To obtain a completed employment application before permitting an agent,

       servant, and/or employee drive its commercial motor vehicle. 49 C.F.R. §391.21;

               b)      To investigate the agents, servants, and/or employee's driver's employment

       record during the preceding three years by all reasonable means. 49 C.F.R.

       §§391.23(a)(2), 391.23(c);

               c)      To inquire into the agent's, servant's, and/or employee's driving record

       within 30 days after employment begins. 49 C.F.R. §391.23(a);
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 16 of 26 PageID #: 16




                  d)     To require a successfully completed road test before commencing

        employment, and permitting the applicant, agent, servant, and/or employee to drive a

        commercial motor vehicle. 49 C.F.R. §391.31(a);

                  e)     To investigate the driver’s safety performance history with Department of

        Transportation regulated employer during the preceding three years. 49 C.F.R.

        §391.23(2);

                  f)     Ensure that its driver was physically qualified to operate a tractor-trailer

        truck and had a valid and current DOT medical examiner’s certificate. 49 C.F.R. §391.41;

        and

                  g)     Ensure that its driver had no current diagnosis of high blood pressure

        likely to interfere with the ability to operate a commercial motor vehicle safely. 49

        C.F.R. §391.41(b)(6).

        67.       Defendant Quantum Freight, LLC had a duty to comply with all of the above and

below listed Laws, Federal Regulations, Codes, and/or Missouri Statutes, so as to protect the

general public, including the Plaintiffs, from the unsafe operation of commercial motor vehicles

by its drivers.

        68.       Defendant Tomas Alvarez was unqualified to operate a commercial motor vehicle

due to his driving history, inexperience, lack of skill, lack of training, lack of knowledge, and

physical medical condition.

        69.       That, because of Defendant Tomas Alvarez’s aforementioned inadequacies,

Defendant Quantum Freight, LLC should not have hired him to operate a commercial motor

vehicle.

        70.       That Defendant Quantum Freight, LLC knew, or through the exercise of ordinary
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 17 of 26 PageID #: 17




care should have known that Defendant Tomas Alvarez was unqualified to safely operate a

commercial motor vehicle.

        71.     That by failing to properly and adequately screen and investigate its drivers,

including Defendant Tomas Alvarez, before and during employment, Defendant Quantum

Freight, LLC, violated numerous Federal Motor Carrier Safety Regulations, including but not

limited to those specifically identified in this count.

        72.     Had Defendant Quantum Freight, LLC, obeyed the Federal Motor Carrier Safety

Regulations, including but not limited to those specifically identified in this count, it could have

learned that Defendant Tomas Alvarez was unqualified to safely operate a commercial motor

vehicle.

        73.     Defendant Tomas Alvarez’s negligent actions on the day of the collision with

Plaintiffs was consistent with, related to, and a product of his aforementioned inadequacies in

operating a commercial motor vehicle.

        74.     Defendant Quantum Freight, LLC’s actions and omissions in hiring Defendant

Tomas Alvarez, including their violations of the Federal Motor Carrier Safety Regulations, was

the proximate cause of the injuries and damages sustained by Plaintiffs resulting from the

aforementioned motor vehicle collision.

        75.     Defendant Quantum Freight, LLC’s actions and omissions in hiring Defendant

Tomas Alvarez, including their violations of the Federal Motor Carrier Safety Regulations were

willful, wanton, and reckless, and demonstrated a complete indifference and conscious disregard

for the law and for the safety of others, including Plaintiffs.

        76.     Defendant Quantum Freight, LLC’s willful, wanton, and reckless behavior

evidenced a complete indifference and conscious disregard for the safety of the motoring public
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 18 of 26 PageID #: 18




and aggravated (punitive) damages are appropriate in this action in order to punish Defendant

Quantum Freight, LLC, and to deter others from similar conduct.

        WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.



                                              COUNT VI

DIRECT NEGLIGENCE AGAINST DEFENDANT QUANTUM FREIGHT, LLC BASED
                   UPON NEGLIGENT TRAINING

        COMES NOW Plaintiffs and incorporate and re-allege each and every paragraph set

forth above as if they were fully incorporated herein and further states:

        77.        Defendant Quantum Freight, LLC owed the general public, including Plaintiffs, a

duty to properly train its drivers, including Defendant Tomas Alvarez, on the safe operation of a

tractor-trailer.

        78.        Defendant Quantum Freight, LLC failed to properly instruct Defendant Tomas

Alvarez on the safe operation of a tractor-trailer.

        79.        Defendant Quantum Freight, LLC owed the general public, including Plaintiffs, a

duty to properly train its drivers, including Defendant Tomas Alvarez, on the safety regulations

set forth in the Federal Motor Carrier Safety Regulations.

        80.        At all times prior to the aforementioned collision, Defendant Quantum Freight,

LLC had a duty, imposed by law and regulation, to diligently and adequately screen potential

drivers to the extent mandated by the Federal Motor Carrier Safety Regulations.
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 19 of 26 PageID #: 19




       81.     Such duties include, but are not limited to:

               a)      To require and verify that its drivers pass a knowledge and skills test as

       prescribed by the Federal Motor Carrier Safety Regulations. 49 C.F.R. §380.109 and 49

       C.F.R. §380.509;

               b)      To train its drivers on the Federal Motor Carrier Safety Regulations

       pertaining to medical certification, medical examination procedures, general

       qualifications, responsibilities, and disqualifications. 49 C.F.R. §380.503;

               c)      To ensure that its drivers have been properly trained and to show proof

       of that training with a training certificate. 49 C.F.R. §380.505;

       82.     Defendant Quantum Freight, LLC had a duty to properly instruct its drivers,

including Defendant Tomas Alvarez on the rules as regulations as contained in Part 392 of

the Federal Motor Carrier Safety Regulations which pertain to the safe operation of a

commercial motor vehicle.

       83.     Defendant Quantum Freight, LLC failed to properly instruct Defendant Tomas

Alvarez on the Federal Motor Carrier Safety Regulations, including those specifically

referenced in this count.

       84.     Defendant Quantum Freight, LLC owed the general public, including

Plaintiffs, a duty to provide ongoing safety courses to its drivers, including Defendant Tomas

Alvarez.

       85.     Defendant Quantum Freight, LLC failed to provide adequate continuing safety

courses to Defendant Tomas Alvarez.

       86.     Defendant Quantum Freight, LLC had a duty to comply with all of the above

and below listed duties, so as to protect the general public, including the Plaintiffs, from the
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 20 of 26 PageID #: 20




unsafe operation of commercial motor vehicles by its drivers.

       87.     Defendant Quantum Freight, LLC breached its duty to the general public,

including the Plaintiffs, by its failing to properly train Defendant Tomas Alvarez, Defendant

Quantum Freight, LLC’s tractor-trailer driver, who was unqualified, incompetent and should

not have been permitted to operate a tractor-trailer.

       88.     Based on Defendant Tomas Alvarez’s driving history, inadequate experience,

and training, Defendants Quantum Freight, knew or had information from which defendant,

in the exercise of ordinary care, should have known, that its driver operating its vehicle

created a high degree of probability of injury to other persons operating or traveling in motor

vehicles on public roads, streets and highways.

       89.     That Defendant Quantum Freight, LLC was negligent in failing to properly

train its drivers, including Defendant Tomas Alvarez, on the safe operation of a commercial

motor vehicle and the Federal Motor Carrier Safety Regulations.

       90.     That Defendant Quantum Freight, LLC was negligent in failing to provide

continuing education on the safe operation of a commercial motor vehicle and on the Federal

Motor Carrier Safety Regulations.

       91.     That Defendant Tomas Alvarez’s aforementioned negligent actions and/or

inactions were consistent with the fact that Defendant Quantum Freight, LLC failed to

properly train him in the safe operation of a commercial motor vehicle and/or the adherence

to the Federal Motor Carrier Safety Regulations.

       92.     These actions and omissions of Defendant Quantum Freight, LLC relating to

this crash were willful, wanton, and reckless, and demonstrated a complete indifference and

conscious disregard for the law and for the safety of others, including Plaintiffs.
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 21 of 26 PageID #: 21




       93.     Defendant Quantum Freight, LLC’s willful, wanton, and reckless behavior,

and for its complete indifference and conscious disregard for the safety of the motoring

public, aggravated (punitive) damages are appropriate in this action in order to punish

Defendant and to deter others from similar conduct.

       94.     Plaintiffs' injuries were directly and proximately caused by Defendant

Quantum Freight, LLC’s breach of and failure to comply with its duty to properly train

Defendant Tomas Alvarez, its tractor-trailer driver.


       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.




                                           COUNT VIII
DIRECT NEGLIGENCE AGAINST DEFENDANT QUANTUM FREIGHT, LLC BASED
                             UPON NEGLIGENT SUPERVISION

       COMES NOW Plaintiffs and incorporate and re-allege each and every paragraph set

forth above as if they were fully incorporated in this count and further states:


       95.     Defendant Quantum Freight, LLC, owed the general public, including

Plaintiffs, a duty to continuously evaluate its drivers’ performance, including through

supervision, and to discharge an incompetent or unsafe driver before he/she injured the public

or property.

       96.     Defendant Quantum Freight, LLC had a duty to not require or permit a driver,

including Defendant Tomas Alvarez, to operate a commercial motor vehicle, while the driver’s
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 22 of 26 PageID #: 22




ability or alertness is so impaired, or so likely to become impaired, through fatigue, illness, or

any other cause, as to make it unsafe for him/her to begin or continue to operate the

commercial motor vehicle. 49 C.F.R. §392.3.

       97.     Defendant Quantum Freight, LLC had a duty to inquire into the motor vehicle

record of its drivers and give “great weight” to violations such as speeding or reckless driving.

49 C.F.R. §391.25.

       98.     Defendant Quantum Freight, LLC had a duty to ensure that its drivers were

continuously physically qualified to safely operate a tractor-trailer truck. 49 C.F.R. §391.41,

391.43.

       99.     Defendant Quantum Freight, LLC had a duty to maintain a driver qualification

file for each driver it employs. 49 C.F.R. §391.51

       100.    Defendant Quantum Freight, LLC had a duty to maintain a driver investigation

history file for each driver it employs. 49 C.F.R. §391.53.

       101.    Defendant Quantum Freight, LLC had a duty to not allow or permit its on-duty

drivers to be possession of drugs as listed in 49 C.F.R. §392.4(a).

       102.    Defendant Quantum Freight, LLC had a duty to not schedule a run, nor permit,

nor require the operation of any commercial motor vehicle between points in such a period of

time as would necessitate the commercial vehicle being operated at speeds greater than those

prescribed by law. 49 C.F.R. §392.6.

       103.    Defendant Quantum Freight, LLC had a duty to comply with all of the above

and below listed duties, Rules, Regulations and codes, so as to protect the general public,

including the Plaintiffs, from the unsafe operation of commercial motor vehicles by its drivers.

       104.    Defendant Quantum Freight, LLC breached its above listing duties to the
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 23 of 26 PageID #: 23




general public, including the Plaintiffs, by its failing to properly supervise Defendant Tomas

Alvarez, Defendant Quantum Freight, LLC’s tractor-trailer truck driver, who was unqualified,

incompetent and should have been discharged prior to this crash.

       105.    Based on Defendant Tomas Alvarez’s driving history, lack of supervision and

continued retention by his employer, Defendant Quantum Freight, LLC, knew or had

information from which defendant, in the exercise of ordinary care, should have known, that its

driver operating its vehicle created a high degree of probability of injury to other persons

operating or traveling in motor vehicles on public roads, streets and highways.

       106.    These actions and omissions of Defendant Quantum Freight, LLC, relating to

this crash were willful, wanton, and reckless, and demonstrated a complete indifference and

conscious disregard for the law and for the safety of others, including Plaintiffs.

       107.    Defendant Quantum Freight, LLC’s willful, wanton, and reckless behavior, and

for its complete indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant and

to deter others from similar conduct.

       108.    Plaintiffs injuries were directly and proximately caused by Defendant Quantum

Freight, LLC’s breach of and failure to comply with its duty to properly train Defendant

Tomas Alvarez, its tractor-trailer truck driver.

       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 24 of 26 PageID #: 24




                                            COUNT IX
DIRECT NEGLIGENCE AGAINST DEFENDANT QUANTUM FREIGHT, LLC. BASED
                            UPON NEGLIGENT ENTRUSTMENT

       COMES NOW Plaintiffs and incorporate and re-allege each and every paragraph set

forth above as if they were fully incorporated in this count and further states:


       109.    Defendant Quantum Freight, LLC owed the general public, including Plaintiffs,

a duty to continuously evaluate its drivers’ performance, including through entrusting its

tractor-trailer trucks to its drivers, and to discharge any careless, reckless or incompetent driver

before he/she injured the public or property.

       110.    Defendant Quantum Freight, LLC had a duty to not require or permit a driver,

including Defendant Tomas Alvarez, to operate a commercial motor vehicle, while the driver’s

ability or alertness is so impaired, or so likely to become impaired, through fatigue, illness, or

any other cause, as to make it unsafe for him/her to begin or continue to operate the

commercial motor vehicle. 49 C.F.R. §392.3.

       111.    Defendant Quantum Freight, LLC had a duty to inquire into the motor vehicle

record of its drivers and give “great weight” to violations such as speeding or reckless driving.

49 C.F.R. §391.25.

       112.    Defendant Quantum Freight, LLC had a duty to ensure that its drivers were

continuously physically qualified to safely operate a tractor-trailer truck. 49 C.F.R. §391.41,

391.43.

       113.    Defendant Quantum Freight, LLC had a duty to maintain a driver qualification

file for each driver it employs. 49 C.F.R. §391.51

       114.    Defendant Quantum Freight, LLC had a duty to maintain a driver investigation
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 25 of 26 PageID #: 25




history file for each driver it employs. 49 C.F.R. §391.53.

       115.    Defendant Quantum Freight, LLC had a duty to not allow or permit its on-duty

drivers to be possession of drugs as listed in 49 C.F.R. §392.4(a).

       116.    Defendant Quantum Freight, LLC had a duty to not schedule a run, nor permit,

nor require the operation of any commercial motor vehicle between points in such a period of

time as would necessitate the commercial vehicle being operated at speeds greater than those

prescribed by law. 49 C.F.R. §392.6.

       117.    Defendant Quantum Freight, LLC had a duty to comply with all of the above

and below listed duties, Rules, Regulations and codes, so as to protect the general public,

including the Plaintiffs, from the unsafe operation of commercial motor vehicles by its drivers.

       118.    Defendant Quantum Freight, LLC breached its above listing duties to the

general public, including the Plaintiffs, by entrusting its tractor-trailer truck to Defendant

Tomas Alvarez, Defendant Quantum Freight, LLC’s tractor-trailer truck driver, who was

careless, reckless and incompetent and should have been discharged prior to this crash.

       119.    Based on Defendant Tomas Alvarez’s driving history, lack of supervision and

continued retention by her employer, Defendant Quantum Freight, LLC, knew or had

information from which defendant, in the exercise of ordinary care, should have known, that its

driver operating its vehicle created a high degree of probability of injury to other persons

operating or traveling in motor vehicles on public roads, streets and highways.

       120.    These actions and omissions of Defendant Quantum Freight, LLC, relating to

this crash were willful, wanton, and reckless, and demonstrated a complete indifference and

conscious disregard for the law and for the safety of others, including Plaintiffs.

       121.    Defendant Quantum Freight, LLC’s willful, wanton, and reckless behavior, and
 Case: 4:20-cv-01171-NCC Doc. #: 1 Filed: 08/27/20 Page: 26 of 26 PageID #: 26




for its complete indifference and conscious disregard for the safety of the motoring public,

aggravated (punitive) damages are appropriate in this action in order to punish Defendant and

to deter others from similar conduct.

       122.    Plaintiffs’ injuries were directly and proximately caused by Defendant Quantum

Freight, LLC allowing Defendant Tomas Alvarez, its tractor-trailer truck driver, to operate its

tractor-trailer truck when it knew, or reasonably should have known, that Defendant Tomas

Alvarez was careless, reckless and incompetent.


       WHEREFORE Plaintiffs pray for judgment against Defendant Quantum Freight, LLC

in a sum in excess of Seventy-Five Thousand Dollars ($75,000) exclusive of costs and interest,

as is fair and reasonable to compensate Plaintiffs for their injuries, plus aggravated (punitive)

damages, and for such other relief this Court deems just and proper under the circumstances.

                                              Respectfully submitted,

                                              SCHULTZ & MYERS, LLC

                                              /s/ Deme E. Sotiriou
                                              ___________________________
                                                  Deme E. Sotiriou, MO #56611
                                                  Stephen R. Schultz, MO #59940
                                                  Joshua P. Myers, MO #56541
                                                  999 Executive Parkway, Suite 205
                                                  St. Louis, Missouri 63141
                                                  Telephone: 314-444-4444
                                                  Facsimile: 314-720-0744
                                                  E-mail: deme@schultzmyers.com
                                                          stephen@schultzmyers.com
